The judgment of the Supreme Court was entered
Per Curiam.
The negligence of the plaintiff in this case was simply delay, prompted by no notice, or any fact to indicate to him a necessity to sell the collateral, not only for his own benefit but for that of his debtor; and the cause of loss was an accident unforeseen, and not likely to be foreseen. The stock itself was at its par value for the $5000, while its market value was but about $1400. Had the plaintiff sold the stock without notice to or from the defendant, it might have raised a serious question as to the plaintiff’s liability for the sacrifice. It was in the power of the defendant to have caused a sale by the plaintiff at any time, or else to hold the stock at his own risk. Judgment affirmed.